United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4256
                                   ___________

Ronnie Patterson,                        *
                                         *
             Plaintiff/Appellant,        *
                                         *
       v.                                *    Appeal from the United States District
                                         *    Court for the District of Minnesota.
Bob Ryan Oldsmobile, Inc., a             *
Minnesota corporation,                   *            [UNPUBLISHED]
                                         *
             Defendant/Appellee,         *
                                         *
Allstate Insurance Company, a foreign    *
corporation; Jayhawk Acceptance          *
Corporation, a foreign corporation,      *
                                         *
             Defendants.                 *
                                         *
                                    ___________

                                Submitted: June 12, 1998
                                    Filed: June 29, 1998
                                  ___________

Before BEAM, ROSS, and MAGILL, Circuit Judges.
                            ___________

PER CURIAM.
       Ronnie Patterson appeals from the district court's1 adverse grant of summary
judgment and from its denial of his motion to amend his complaint to plead punitive
damages. Patterson sued Bob Ryan Oldsmobile, Inc., claiming violations of the Equal
Credit Opportunity Act, 15 U.S.C. § 1691(d), the Minnesota Motor Vehicle Retail
Installment Sales Act, Minn. Stat. § 168.71(a)(1), and alleging common law
conversion. After carefully reviewing the record and the parties' submissions, we
conclude that the district court did not err. Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota.

                                          -2-